IN THE SUPREME COURT OF THE STATE OF NEVADA


                MITCHELL RUBINSON; AND ROMAN                            No. 66317
                JONES,
                Appellants,
                vs.
                THE STATE OF NEVADA,
                                                                               FILED
                DEPARTMENT OF TAXATION,                                        FEB 2 6 2016
                Respondent.                                                  TRACE K. LINDEMAN
                                                                          CLERK QF SuPREME COURT
                                                                          BY
                                        ORDER OF AFFIRMANCE                     DEPUTY CLERK



                            This is an appeal from a district court order denying a petition
                for judicial review in a tax matter. Eighth Judicial District Court, Clark
                County; Jessie Elizabeth Walsh, Judge.
                            An administrative law judge found appellants Mitchell
                Rubinson and Roman Jones to be responsible persons under NRS 360.297
                who willfully failed to pay for Prive Las Vegas, LLC's unpaid taxes.
                Rubinson and Jones appealed to the Nevada Tax Commission, which
                affirmed the administrative law judge's decision.
                            Rubinson and Jones subsequently filed a petition for judicial
                review with the district court. Respondent State of Nevada, Department
                of Taxation (Department), filed a motion to dismiss, arguing that the
                district court lacked jurisdiction to consider the petition because Rubinson
                and Jones had failed to comply with the requirements of NRS 360.395.
                The district court granted the Department's motion. Rubinson and Jones
                raise the following issues on appeal: (1) whether the district court erred in
                requiring Rubinson and Jones to comply with NRS 360.395 as a condition
                for appealing the final administrative determination of the Nevada Tax
                Commission to the district court; and (2) whether the repayment
                requirement prior to• litigating, pursuant to NRS 360.395, violates
SUPREME COURT
      OF
    NEVADA

(0) I947A
                  Rubinson's and Jones's right to due process and equal protection under the
                  United States and Nevada Constitutions.
                  Rubinson and Jones have conceded that they are subject to the
                  requirements of NRS 360.395
                               At the hearing regarding respondent's motion to dismiss, on
                  July 8, 2014, counsel for Rubinson and Jones conceded that his clients did
                  not have a right to move forward with a petition for judicial review
                  because they had not paid the taxes owed or entered into an agreement
                  with the Department. He further stated that 143 what I would invite the
                  Court to do is to grant the motion to dismiss and to disallow the petition
                  for judicial review."
                               Rubinson and Jones have made no effort to meet the
                  requirements of the statute. Accordingly, it appears that this concession
                  is dispositive of the issues on appeal.
                               Therefore, we
                               ORDER the judgment of the district court AFFIRMED.'




                                                       Hal  eiraCtiC
                                                       Saittao
                                                                                    J.


                                                                                   J.
                                                       Pickering


                        'As the constitutional issues raised on appeal by Rubinson and
                  Jones were not raised below and were not considered by the district court,
                  we need not address them. Munoz v. State ex rel. Dep't of Highways, 92
                  Nev. 441, 444, 552 P.2d 42, 43-44 (1976).


SUPREME COURT
        OF
     NEVADA
                                                            2
(0) 1947A    en
                      cc:   Hon. Jessie Elizabeth Walsh, District Judge
                            Salvatore C. Gugino, Settlement Judge
                            Jason G. Landess, Ltd.
                            Attorney General/Las Vegas
                            Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                          3
(0) I94Th    41:13*